THE THIRTEENTH COURT OF APPEALS

                                    13-19-00351-CV


                                  Charlotte Wilson
                                         v.
                     Bay Harbor Channel Owners Association, Inc.


                                   On Appeal from the
                   156th District Court of San Patricio County, Texas
                           Trial Cause No. S-19-5107CV-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Charolette Wilson.

      We further order this decision certified below for observance.

September 19, 2019